DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 17, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. 
New art rejections are set forth below that use some of the same art as previously applied but new claim limitations are addressed by new prior art.
Applicants argue that manual mixing means such as a mortar and pestle of the previously applied prior art does not read on the claimed method of mixing by means of mechanical energy input and that the high degree of homogeneity of wetting cannot be achieved using mortars, hand mixing or kneading and can only be achieved used mechanical energy, such as a machine mechanism such as mill, high speed kneader or intense extrusion process.
These arguments are unpersuasive. The Examiner was unable to locate any definition in either the disclosure as filed or general definitions that the input of mechanical energy would be defined by the person of ordinary skill in the art as requiring energy application via a machine. Kneading can be carried out manually or by a machine and would result in the application of energy, albeit of varying amounts based such as the strength of the person kneading or the size or settings of machine doing the kneading. New claim 10 specifies a particular type of equipment that must be used but otherwise the claims are silent as to the source of the required by the mechanical energy input. That manual mixing cannot achieve a substantially homogenous wet mass has not been supported by evidence. Arguments without factual support are mere allegations and are not found persuasive. Voigt et al. (US 2013/0136774), for example, repeated steps are taken to distribute the solution and API (active pharmaceutical ingredient) throughout the powder mass (¶ [0033]), indicating that kneading is capable of forming a homogenous wet mass as required by the claims.

Election/Restrictions

Newly submitted claims 12 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1 – 11 (group I) are drawn to a method for manufacturing a material while the claims 12 and 13 (group II) are drawn a method for manufacturing a microneedle.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed as the processes have different functions or effects as the process of group I results in the production of a material with many possible uses including in the manufacture of microneedles as in group II but also in the manufacture of tablets, films, or nanoparticles among others. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claims 1 and 4 have each been amended from “substantially bulk material consistency” to simply “bulk material consistency”. Throughout the disclosure as originally filed, the only phrase used was “substantially bulk material consistency”. The produced material being other than “substantially bulk material consistency” was not disclosed as originally filed and therefore constitutes new matter. The previous phrasing required that the material be “substantially” of such consistency, whereas the new phrase allows for the limitation to met by any amount of such consistency. 
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
¶ [0054] of the PGPub of the instant application as filed discloses that biopolymeric bulk material is substantially or completely dried and then that material is micronized. However, the first step of claim 8 only recites “drying” and since the broadest reasonable interpretation of this step allows for any amount of drying, the claim encompasses new matter since only substantial or complete drying was disclosed in the application as originally filed. 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention as the citations provided in the December 17, 2021 response are insufficient.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claim 10 requires that the mixing be performed by milling with a tube mill. The disclosure as originally filed only disclose the use of IKA tube mill C 5000 at 25,000 rpm for 2 minutes with 15 second intervals and 1 second breaks (e.g., ¶ [0077] of the PGPub of the instant application. There is no indication in the disclosure as originally filed that these conditions qualify as the “intense vibration/mixing” that is required of claim 1 or that a tube mill with any operating conditions beyond the specific set of parameters for the tube mill in the example was contemplated. Therefore, claim 10 contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention as the citations provided in the December 17, 2021 response are insufficient.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claim 11 requires a 1:1 ratio of the biopolymer to the aqueous solution. The Examiner was unable to locate support for this ratio as the examples cited by Applicants use 2 – 5 g of the specific biopolymer hyaluronic acid to 1 mL sterilized, unionized water, which is not a 1:1 ratio as required by the claims. No other disclosure of the ratio was located to provide support the claimed ratio was located.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention as the citations provided in the December 17, 2021 response are insufficient.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 20, 2021 and those set forth below.
The amendments to claim 1 have resolved the lack of antecedent basis for ‘the provided ingredients’.
The claims were also rejected as indefinite due to the phrase ‘substantially homogenous mass”. In response, Applicants state that this term was defined in the specification and that one of ordinary skill could determine the scope from that definition.
These statements are unpersuasive. The definition set forth in the specification and how that definition does not allow the metes and bounds of the claim cannot be determined was discussed on p 3 – 4 of the September 20, 2021 Office Action. The generic statements in the response do not establish that the provided definition is a limiting definition. Even if the definition set forth was a limiting definition, the metes and bounds of the claims still could not be determined since the definition itself contains relative terms that are not sufficiently defined.
The claims were also rejected as indefinite due to the phrase “substantially bulk material consistency’ based on the relative term “substantially” and to what is meant by “bulk material consistency” not being sufficiently defined. This phrase has been amended to remove the word substantially so the issue with this term has been rendered moot.
In response, Applicants state that this phrase is an appropriate notion for rheology, surface appearance, size etc. that carry out further steps to bring the material into a form to approach the final product, with examples given of being too dry the moulding will fail or a not sufficiently fine consistency with respect to structure homogeneity the surface dependent features cannot be obtained.
These arguments are unpersuasive. No molding step or preparation of a product with surface dependent features are required by the claimed method so these examples are not understood. The statement of bringing it closer to the final form does not sufficiently define the metes and bounds of the claims to render the independent claim and the dependent claims definite. No final form is required by the claims and the explanation does not set forth how much kneading will be required to convert the substantially homogenous wet mass into bulk material consistency and therefore the metes and bounds of the claims cannot be determined.
The amendments to claims 1 and 4 have created new issues with indefiniteness. The mixing step now must be one in which “intense vibration/mixing … without kneading” is carried out. The term “intense” is a relative term which renders the claim indefinite. The term “intense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How strong the vibrations would need to be to qualify as “intense vibration” as required by the instant claim could vary from one artisan to another, and it is also not clear if the mixing must also be intense in order to fall within the scope of the claims. The dependent claims do not remedy the deficiencies and fall therewith. 
For the previously identified reasons that were not completely addressed and the new issue discussed above, the pending claims are indefinite. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (US 2013/0136774) in view of Duffield et al. (US 2011/0053866) and Passerini et al. (Int J Pharm, 2010).
Voigt et al. discloses a method of manufacturing a drug delivery composition by providing a dry polymer powder, at least one pharmaceutically active substance and an aqueous solution that are mixed to form a semi-solid or paste-like drug delivery compositions with the amount of aqueous solution being added is less than or equal to twice the total mass of the dry powder (whole document, e.g., abstract). The suggested method is especially suitable for formulating biological compounds as biopolymer like proteins, peptides and poly- and oligo-nucleotides are particularly sensitive to environmental changes and may lose their specific activity more readily that small molecular active pharmaceutical ingredients (APIs; ¶ [0025]). Both small molecule and biopolymer APIs including RNA, DNA, peptide nucleic acids and proteins such as immunoglobulins are among the disclosed pharmaceutically active compounds (¶ [0046]). The API can be in powder particulate form such as micro- and nano-particle form, with sizes ranging from about 100 nm to about 50 µm, more particularly from about 1 µm to about 10 µm (¶ [0038]). The polymer can be a hydrophilic polymer such as hyaluronic acid, alginate or chitosan (¶ [0039]). The dry powder comprising a polymer is homogenously mixed with the pharmaceutically active component to prepare a dry pre-powder mix before the aqueous solution and after addition of the aqueous solution, intensive mechanical mixing such as kneading may be required for mixing the pre-mixture with the slowly of stepwise added solution to form a paste (¶ [0031]). Among the mixing means disclosed are repeated cycles of pressing and folding, which reads on kneading (e.g., ¶ [0033]) but also cold extrusion (¶ 0023]); and rolling (¶ [0034]), which read on mixing by means of mechanical energy that are not kneading. The exemplified mixing means include non-kneading steps which lead to an intense compression and mixing of the provided water-deficient composition, with an embodiment including cold extrusion also being disclosed (¶ [0023]). There is no evidence that cold extrusion or rolling steps do not comprise intense vibration or mixing and do not kneading as required by claim 1. Typically, the amount of solution is only equal to, or even only a fraction of, the initial dry powder mass, so that the formulation route is expected to operate along a deficient amount of dissolving water supporting the intimate contact of all possible intermolecular interaction spots (¶ [0040]). The total amount of aqueous solution added can be less than or equal to twice the amount of just the total dry mass (¶¶ [0032]), which are ratios for the dry powder to aqueous solution of less than 1:2 and less than 1:1 respectively. 
A manufacturing process in which a non-kneading mixing step is followed by a kneading step is not explicitly disclosed.
Duffield et al. discloses pharmaceutical compositions of tetrabenazine and a release retarding agent (whole document, e.g., abstract). The dosage form is a modified release and coatings for modified release are disclosed but other modified release techniques known to those skilled in the art can be used, including those with a controlled release carrier that incorporated into a matrix along with the drug or applied as a controlled release coating (¶ [0172]). For an extended release (XR) core, a binder or adhesive can be added to drug-filler mixture as a dry powder that is mixed with the other ingredients before wet granulation, as a solution used as agglomeration liquid during wet agglomeration or as a dry powder that is mixed with the other ingredients before compaction (¶ [0176]). The cores can be made using wet granulation such as method in which the drug is wet granulated in the presence of the solution binder and additional inert excipients such as a fillers and dried in a process than can be performed in a conventional or high shear mixer (¶ [0180]). The granules are dried, sieved and lubricants and other additional inert excipients added such as a glidant with the mixing performed in a V-blender or any other suitable blending apparatus (¶ [0181]). Granules can also be prepared by other processes known to the skilled artisan including spheronization, melt granulation and rotary granulation (¶ [0182]). In one embodiment, an intimate powder mixture of drug and hydroxypropyl methylcellulose is prepared in a suitable mixer, wetted with a solution of ethyl cellulose in ethanol-chloroform and forced through an 800 micron screen and dried, which is then forced through a 420 micron screen (¶ [0294]). The resulting homogenous granulate is mixed with the lubricant magnesium stearate and tableted (¶ [0294]). Alternatively, a matrix tablet formulation with PEG using an appropriate mixer and conventional apparatus (¶¶ [0296] – [0297]). Matrix formulation can be also be prepared by screening a wet mass of water, HPMC, calcium phosphate and ATMUTL® 84S to produce uniform granules that are dried, and then milled through Fitzpatrick mill (¶ [0292]). Controlled release matrices can also be produced using methods known in the art such as melt extrusion and wet, dry, melt or rotary granulation (¶ [0260]; ¶ [0350] provides some additional description of the different processes). To produce microparticles, a spheronization process can be used (¶ [0308]). 
Passerini et al. discloses a melt granulation process for the preparation of pharmaceutical powder (whole document, e.g., title). Methods used either a fluidized bed to high shear mixer (section 2.2). Both methods have mixing, heating-kneading and cooling steps although the equipment used was different. In the fluidized bed method, the solid binder is heated above its melting point by hot air while in the high shear method, the mixing, heating and melting is achieved by impeller frictional forces and heating jacket (p 179, col 2, ¶ 5). Both methods were successful but the different methods can impact particle size distribution (p 185).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use known methods of mixing such as both high shear mixing and kneading to prepare a granulate that can comprise a pharmaceutically active ingredient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because based on the explicit disclosures of the applied prior art and the knowledge of the person of ordinary skill in the art, various methods and order of steps can be used to prepare granules or microparticles that comprise a pharmaceutically active ingredient and excipients such a biopolymers. The selection of particular, art recognized steps and the order of those steps is within the skill of the artisan of ordinary skill in the art based factors including the particular formulation being prepared and equipment that is available. Dry powders of materials can be mixed and then wetted to form granules using a variety of processes, including those in which kneading can be the last step in granulation as disclosed by Passerini et al. The amount of liquid added can alter the properties of the resultant material as disclosed by Voigt et al. so the person of ordinary skill would routinely optimize the amount of liquid added. Overlapping ranges and ranges that are merely close but sufficiently closet that one of ordinary skill would reasonably expect them to have the same properties are prima facie obvious (see MPEP 2144.05). The materials can be dried and particular sized materials obtained by screening as is explicitly taught by Duffield et al. Granules that would be sieved out could then be reduced in size by micronization to minimize the loss of material during the manufacturing process while maintaining the size of the materials used in subsequent manufacturing steps. Note also that changing the order of steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al., Duffield et al. and Passerini et al. as applied to claims 1 - 8 and 11 above, and further in view of Bhaskar et al. (World J Pharm Res, 2014).
Voigt et al., Duffield et al. and Passerini et al. are discussed above.
The use of milling such as with a tube mill during the mixing and granulation process is not disclosed.
Bhaskar et al. discloses that granulation, in which primary powder particles are made to adhere to form larger, multiparticulate entities called granules, is extensively used in the manufacturing of tablets and pellets or spheroids (p 4287, ¶ 1). Given that active ingredient represents a very small portion of the overall tablet, granulation can overcome issues with segregation of the different ingredients (p 4288, ¶ 3). A variety of granulation techniques are known (p 4289 onward). A newer technology called APOC (agglomeration phase of comminution) was found to produce mechanically stronger tablets with higher dissolution rates than wet granulation (p 4292, ¶ 1). Particle size is changed during the grinding of the drug and excipients and as the comminution proceeds, agglomeration commences and wide size range of particles from very coarse to very fine are produced (p 4301, ¶ 3). Various milling equipment can be used for the APOC granulation techniques (p 4298 onward), including ball mills (p 4298) and ball mill variants including a tube mill and can produce a finer product than the convectional [sic] ball mill (p 4300, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use APOC using equipment such as a tube mill to produce the granules of drug as disclosed by Voigt et al., Duffield et al. and Passerini et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bhaskar et al. discloses that APOC can result in mechanically stronger tablets with higher dissolution rates than wet granulation. The selection of the particular steps used and the order of those steps is within the skill of the artisan of ordinary skill in the art based on factors including the particular formulation being prepared and equipment that is available. Using APOC with a tube mill would allow for changes in the mechanical strength and dissolution rate of a product such as a tablet made using the resultant granules. Bhaskar et al. discloses that this technique can result in the formation of particles with a wide range of sizes, and micronization of the produced granules can minimize the loss of materials while reducing the variation in the granule size that is used for later manufacturing steps (e.g., tablet formation).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 9,474,715 in view of Duffield et al. (US 2011/0053866) and Passerini et al. (Int J Pharm, 2010) optionally further in view of Bhaskar et al. (World J Pharm Res, 2014). 
The claims of US’715 recite a method when a dry powder consisting of a biopolymer such as hyaluronic acid (claim 4) a biopolymer such as hyaluronic acid and a pharmaceutically active compound (claim 14) is mixed in a first mixing step with a second mixing step of mixing the dry powder with an aqueous solution to form a paste or semi-solid material (claim 1). The aqueous solution is added slowly with the total amount added less, equal to or equal to twice the total dry mass of the powder (claim 1), reading on a ratio of about 1:1 as required by new claim 11. As only a portion of the gradually added aqueous solution is required to be added during kneading, a portion of this step can be carried out using a separate mixing process. 
A process in which a non-kneading mixing step is followed by a kneading step is not explicitly disclosed.
Duffield et al. and Passerini et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use known methods of mixing such a high shear mixing and kneading to prepare a granulate that can comprise a pharmaceutically active ingredient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because based on the explicit disclosures of the applied prior art and the knowledge of the person of ordinary skill in the art, various methods and order of steps can be used to prepare granules or microparticles that comprise a pharmaceutically active ingredient and excipients such a biopolymers. The selection of the particular steps used and the order of those steps is within the skill of the artisan of ordinary skill in the art based on factors including the particular formulation being prepared and equipment that is available. Dry powders of materials can be mixed and then wetted to form granules using a variety of processes, including those in which kneading can be the last step in granulation as disclosed by Passerini et al. The materials can be dried and particular sized materials obtained by screening as is explicitly taught by Duffield et al. Granules that would be sieved out could then be reduced in size by micronization to minimize the loss of material during the manufacturing process while maintaining the size of the materials used in subsequent manufacturing steps. Note also that changing the order of steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C).
The use of milling such as with a tube mill during the mixing and granulation process is not disclosed.
Bhaskar et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use APOC using equipment such as a tube mill to produce the granules of drug as disclosed by Voigt et al., Duffield et al. and Passerini et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because because Bhaskar et al. discloses that APOC can result in mechanically stronger tablets with higher dissolution rates than wet granulation. The selection of the particular steps used and the order of those steps is within the skill of the artisan of ordinary skill in the art based on factors including the particular formulation being prepared and equipment that is available. Using APOC with a tube mill would allow for changes in the mechanical strength and dissolution rate of a product such as a tablet made using the resultant granules. Bhaskar et al. discloses that this technique can result in the formation of particles with a wide range of sizes, and micronization of the produced granules can minimize the loss of materials while reducing the variation in the granule size that is used for later manufacturing steps (e.g., tablet formation)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nissa M Westerberg/Primary Examiner, Art Unit 1618